﻿24.	 Mr. President, on behalf of the Hungarian delegation may I warmly congratulate you on your election as President of the General Assembly during its thirty-second session. I am particularly happy to see our present session presided over by an outstanding representative of a neighbourly and friendly country—Yugoslavia.
25.	I take this opportunity to extend, on behalf of my Government and of the entire Hungarian people, heartfelt congratulations to the delegation of the Socialist Republic of Viet Nam on having finally assumed its rightful and legitimate place in the United Nations. As I wish the delegation of the Socialist Republic of Viet Nam every success in its activity, may I also voice my firm conviction that the active participation of the Socialist Republic of Viet Nam in the work of our world Organization will be a significant contribution to enhancing the effectiveness and authority of the United Nations.
26.	I should also like to welcome the delegation of the Republic of Djibouti and to wish that newly independent State every success in its activity within the world Organization.
27.	In November of this year one of the greatest events in human history will be commemorated throughout the world. It was 60 years ago that the Great October Socialist Revolution emerged victorious and ushered in the era of fundamental changes in the life of peoples, changes that marked a radical turnabout setting in motion the inexorable process of moulding the shape of a new world. With this great anniversary drawing near, I extend, on behalf of my Government, warmest greetings to the delegation of the Soviet Union and hope that the Soviet people will score further brilliant successes in building communism and fighting for stronger peace and security. The people of my country, which was among the first to respond to the message of the Great October, has remained and will remain true to the ideals of the revolution and lives in indissoluble bonds of friendship with the peoples of the Soviet Union.
28.	The international activities of the Hungarian People's Republic continue to serve the quest for a lasting peace and a more stable security. We are glad to know that a similar policy is being pursued by the friendly socialist countries, as well as by countries of a socialist orientation and other progressive governments. Such endeavours can take a great deal of the credit for the advancement of peaceful coexistence and of detente.
29.	The prevalence of detente has done much to expand co-operation among countries with different social systems, to bring the process of decolonization into its final phase, to consign to oblivion dictatorial regimes that were once believed to be perpetual, and to help certain acute hotbeds of crisis reach settlement. The climate of detente helps make progress also in the difficult issues of disarmament and other questions.
30.	This is perhaps just what the opponents of detente find too much—something that they cannot, of course, openly admit and therefore choose to blur. Yet it is not difficult to discern the true endeavours of the opponents of detente, who are again attempting to drag out the hackneyed and abortive concept of the policy of force and want to obtain military supremacy in an attempt to squeeze political concessions from the socialist and other progressive countries. Prompted by this motive, they seek to introduce into international relations such so-called new elements which actually serve to hold back the process of detente. In pursuit of their goals they openly interfere in the internal affairs of others, primarily the socialist countries.
31.	All of these phenomena cause legitimate concern and anxiety to those who have a sincere interest in extending detente and international co-operation. My Government takes satisfaction from the fact that, in addition to a wide range of States, hundreds of millions of working people- workers, peasants and intellectuals—are adopting an increasingly forceful stand against efforts that pose a threat to detente. This, too, is an important contributory factor to the optimism with which the Government of the Hungarian People's Republic is looking to the future, in spite of the unsatisfactory aspects of the prevailing situation
32.	The aforementioned attempts by the opponents of detente cannot be viewed with indifference by the United Nations. We regard as highly topical, and warmly welcome, the fact that at the initiative of the delegation of the Soviet Union, the General Assembly included in the agenda of its thirty-second session the item "Deepening and consolidation of international detente and prevention of the danger of nuclear war" 
33.	Each and every country has a share of the responsibility to bear in the strengthening of peace and security and in the extension of detente. It is indisputable, however, that in these efforts a special responsibility is incumbent on the great Powers. We are all aware of the outstanding role played by the improved relations between the Soviet Union and the United States of America in setting into motion the process of detente. The pattern of widening co-operation, which began to emerge between those two large countries in the early 1970s, contributed substantially to the settlement of some complicated international problems. And now the opponents of detente are sniping at the results and the future of detente, principally by scheming to impair Soviet-American relations.
34.	The expansion of bilateral relations between the other socialist and capitalist countries is similarly of great importance in the efforts to strengthen peace and security. My Government's awareness of this is indicated by the high-level meetings and successful talks it has arranged with other countries. Of particular relevance in this regard are the highly productive visits by Janos Kadar, First Secretary of the Central Committee of the Hungarian Socialist Workers' Party and member of the Presidential Council of the People's Republic, to Austria, Italy and the Federal Republic of Germany. We shall adhere to this policy in the future as well.
35.	Recent years have seen particularly great strides towards peace and security in Europe. My Government devotes especial attention to strengthening peace and expanding co-operation in Europe, and it has taken a whole series of practical steps to give full effect to the principles and recommendations contained in the Final Act of the Helsinki Conference on Security and Co-operation in Europe. We consider the Belgrade meetings, which opened just a few days ago, an important stage in this process. At that Conference my Government is seeking to ensure appropriate conditions that will enable the representatives of the participating States to review, in a constructive spirit, the results achieved in the implementation of the Final Act, and to take account of the experience hitherto gained and of the tasks that lie ahead.
36.	The Hungarian People's Republic places particular importance on contributing, within its modest means, to the halting of the arms race and to the elaboration of additional disarmament measures. Our representatives are guided by this same desire at international forums, particularly here at the General Assembly and in the Geneva Conference of the Committee on Disarmament, as well as at various bilateral and multilateral talks. We are convinced that political detente should be followed up by positive measures in the military field, without which detente can hardly be expected to last.
37.	My Government is concerned by the attempts of some circles in the developed capitalist countries to whip up the arms race once more. The incessant rise in the arms expenditures of the members of the North Atlantic Treaty Organization and the plans for the production of new types of weapons have an adverse effect on current negotiations pertaining to certain disarmament problems, and on the international climate in general.
38.	We, for our part, attach particular importance to the Soviet-American Strategic Arms Limitation Talks, as they have far-reaching implications for the future of the process of detente.
39.	One cannot be satisfied with the present state of the Vienna negotiations on the reduction of armed forces and armaments in Central Europe. Those talks have been going on for over four years now, without making any substantive progress.
40.	We are convinced that an agreement on both the limitation of strategic arms and the reduction of armed forces and armaments in Central Europe can be reached only if the parties involved adhere to the principle that none of them shall consider its security prejudiced by any disarmament measure, and only if the Western negotiating partners give up their attempts to obtain unilateral military advantages.
41.	The general and complete prohibition of nuclear- weapon tests remains an immediate task of the highest importance for the control of nuclear armaments. An encouraging and positive response was received in the affirmation, in the statement of the Minister of Foreign Affairs of the Soviet Union, Mr. A. A. Gromyko , of the Soviet Union's readiness, in arrangement with the United States and the United Kingdom, to suspend underground nuclear-weapon tests for a certain period of time even before the other nuclear Powers accede to the future treaty.
42.	We hope, and indeed expect, however, that such accessions will be forthcoming before long.
43.	It would serve to reduce the risk of nuclear war if the participants in the Helsinki Conference accepted the proposal, put forward by the Political Consultative Committee of the States Parties to the Warsaw Treaty at its Bucharest meeting last year, that the States parties to the Final Act of Helsinki should assume, under an international treaty, an obligation to refrain from being the first to use nuclear weapons against each other. We deplore NATO's refusal of that proposal, for it indeed merits serious study.
44.	We think that we are making a contribution to the final elaboration and conclusion of a comprehensive international agreement on the prohibition of chemical weapons and on the destruction of their existing stockpiles as we are also willing to conclude, as a first step, an agreement banning only the most dangerous means of chemical warfare.
45.	The Government of the Hungarian People's Republic considers it as a matter of extreme urgency that a treaty be concluded on the prohibition of the development and manufacture of new types of weapons of mass destruction and that an international agreement be signed under which all States of the world would undertake not to use force in international relations. The relevant drafts of the Soviet Union provide an appropriate basis for starting concrete negotiations. There are countries that, clearly for motives contrary to these goals, wish to avoid concluding such treaties.
46.	We look forward with expectation to the special session of the General Assembly devoted to disarmament. We feel that, because of its impact on world public opinion, that forum will be able to bring a favourable influence to bear on the States that at present keep aloof from disarmament efforts for various reasons. The common cause would not be advanced if efforts seeking any rash modification of the working procedures at present employed in the search for solutions to certain disarmament problems were to gain currency at that session. We further expect the special session to agree on definite measures designed to promote the early convening and successful outcome of a World Disarmament Conference. From the point of view of peace and security we place particularly great emphasis on having the hotbeds of tension eliminated by political means and on blocking the way to the emergence of new critical situations.
47.	One of the longest-standing hotbeds of tension is the Middle East, where the prolonged crisis is a heavy burden on international relations. More than 10 years after the Israeli aggression of 1967, the illegal occupation by Israel of Arab territories and the denial of the rights of the Palestinian Arab people persist to this day in defiance of numerous resolutions of the Security Council and the General Assembly. What is more, by establishing a growing number of settlements and by extending the application of Israeli laws to occupied territories, the Government of Israel gives evidence that it is striving for the final annexation of the Arab territories.
48.	My Government still holds that the Geneva Peace Conference, if attended by all parties concerned, including the Palestine Liberation Organization, is an appropriate forum for a comprehensive settlement of the crisis. What is needed is to have agreements elaborated whereby Israel withdraws its troops from the Arab territories occupied in 1967; whereby the national rights of the Palestinian Arab people, including the right to establish their own State, are recognized and enforced; and whereby the security of all peoples and States in the region is guaranteed.
49.	In order to achieve this agreement, it is necessary for the Arab and the socialist countries to carry out more effective co-operation and for the spokesmen for the dead-end "step-by-step" policy to learn at last to live with the hard facts.
50.	The Government of the Hungarian People's Republic is deeply concerned over the armed conflict in the Horn of Africa, which is detrimental to the peoples of that region and provides encouragement to the efforts of imperialism and to the reactionary forces collaborating with it. It serves to divert attention from the Middle East and from the burning situation in the southern part of Africa; it is dealing a telling blow at African unity, and it may create a dangerous precedent. The Government of the Hungarian People's Republic condemns any armed attack on other countries and any manipulation of the liberation movements. We feel that the solution lies in a negotiated settlement of contentious issues.
51. With the disappearance of the "protective belt" around the racist regimes in southern Africa, there has emerged a qualitatively new situation in that part of the continent. The formation of a majority government in Zimbabwe and the attainment of independence in Namibia are immediate and feasible tasks, while the question of the oppressive regime of the Republic of South Africa is also ripe for solution. Great possibilities are, nevertheless, fraught with great dangers, since imperialism wishes to force sham solutions upon the interested parties in order to save its own economic and strategic positions.
52.	The Government of the Hungarian People's Republic, which has from the outset been in favour of eliminating the colonial system, wishes the forces fighting against colonialism and imperialism to be more united than ever in pursuing their cause and to draw up ever more viable programmes for social progress. We are convinced of the ultimate success of their struggle. My Government is against apartheid, too, and it was in that spirit that our representatives took part in the World Conference for Action against Apartheid, held in Lagos.
53.	The Hungarian People's Republic has not altered its stance on the question of Cyprus. We must seek a settlement that will guarantee the independence, sovereignty, territorial integrity and non-alignment of the Republic of Cyprus, with due regard to the interests and equality of the two communities. We believe that the holding of an international conference, convened under United Nations auspices, would serve a useful purpose in helping us towards a settlement of the question of Cyprus.
54.	The reduction of tensions and the strengthening of general security on the Asian continent would be greatly enhanced by a settlement to the situation in the Korean peninsula. My Government continues to lend staunch support to the just endeavours of the Government of the Democratic People's Republic of Korea to attain the peaceful reunification of that country.
55.	The Hungarian Government attaches great importance to the wide implementation of human rights. As is shown by historical experience, it is the socialist system of society that is best equipped to ensure in practice that people live a life of human dignity and enjoy the fullest measure of human rights.
56.	What we find is that some circles employ what is, to say the least, a special approach to human rights. They are absolutely silent on such fundamental human rights as, for instance, the right to work and the right to medical care; they keep quiet about racial discrimination and equal rights for, among others, women; and they are chary, of speaking about such paramount human rights as the right to peace, security and life. It goes without saying that their non- enforcement deprives political rights of any substance and makes their enjoyment illusory, and it reveals the political aims sought by the extensive campaigns launched about human rights issues.
57.	The States Members of the United Nations will comply with their obligations concerning human rights if they make joint efforts to put an end to gross and mass violations of human rights, if they abolish the remnants of the colonial system and eliminate racial discrimination, if they assist in restoring human rights in Chile, South Korea, South Africa, and the Israeli-occupied Arab territories.
58.	My Government repute the United Nations institutional system concerned with human rights as being sufficient and adequate to promote the effective respect for and observance of such rights throughout the world.
59.	The efforts to develop the economic relations of States and to place international economic relations on a democratic and just basis have come to play an increasingly important role in international life. The Government of the Hungarian People's Republic devotes special attention to this set of problems. We know that a truly broad-based range of external economic relations can be built only in conditions of lasting peace and stable security, and that the serious problems faced in the field of international economic relations can only be resolved in a prevailing climate of detente. On the other hand, however, we firmly believe that the advancement of detente and the strengthening of peace and security cannot be separated from the settlement of economic problems. It is our conviction that placing international economic relations on a new basis is a problem of universal scope and that the efforts to achieve this should include finding equitable solutions for the economic problems of developing countries.
60.	My Government will continue to devote great attention to the economic problems of developing countries and will, within the limits of our possibilities, make further efforts to promote their economic development. In no way can we disregard, however, the historical and present-day responsibility that is incumbent on certain developed capitalist countries for the economic backwardness of developing countries. Attempts to blame both the developed capitalist and the socialist countries on this score without making any distinction between them are unjust and lack scientific foundation.
61.	External economic relations play an immense role in my country's economic development. One of the main sources of our economic achievements lies in economic co-operation with the other socialist countries within and outside the framework of the Council for Mutual Economic Assistance; but the dynamic growth of our economic co-operation with the developed capitalist countries and with numerous countries of the developing world is likewise growing in importance. The growth of trade flows with the developed capitalist countries has been slowed down by discriminatory measures which are not being removed as quickly as could be desired. Certain groups in the West even some out openly against expanded economic co-operation between socialist and capitalist countries, trying to present the development of economic ties as if it served only the interests of socialist countries and demanding political concessions from them in exchange for increased economic co-operation. My Government resolutely rejects such attempts and reaffirms its position in favour of establishing equal and mutually advantageous economic relations free from discrimination. We hope that those efforts, contrary as they are to the spirit of detente and to present-day realities, will be isolated and that East-West economic co-operation will receive a fresh impetus.
62.	While the results achieved by the United Nations in pursuing its purposes and principles as enshrined in the Charter are not negligible, the Hungarian delegation agrees with those who urge the world Organization to be more action-oriented in its contribution to the attainment of those goals, that is, primarily, to the safeguarding of peace, the strengthening of international security, the development of international relations and the advancement of peoples. The Charter offers a number of opportunities for increasing the effectiveness of the United Nations that have not yet been duly used. It is our common duty to use them to advantage in accordance with the spirit and letter of the Charter. The Hungarian People's Republic still favours the adoption of measures likely to strengthen the role of the United Nations without amending the Charter.
63.	May I conclude by assuring you that the Hungarian delegation will do its utmost to ensure that this session of the General Assembly will make an effective contribution to resolving the important questions on our agenda.
 


